


Exhibit 10.25

 

SCIENTIFIC GAMES CORPORATION

 

SECOND AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of July 13, 2001 and entered into by and among
Scientific Games Corporation, a Delaware corporation (formerly known as Autotote
Corporation) (“Company”), the financial institutions listed on the signature
pages hereof (“Lenders”), DLJ Capital Funding, Inc., as Administrative Agent and
Syndication Agent for Lenders, Lead Arranger and Sole Book Running Manager
(“DLJ”), Lehman Commercial Paper Inc., as Documentation Agent for Lenders, and
Lehman Brothers Inc., as Co-Arranger, and is made with reference to that certain
Amended and Restated Credit Agreement dated as of October 6, 2000 (the “Credit
Agreement”), by and among Company, Lenders, Administrative Agent, Syndication
Agent, Documentation Agent and Co-Arranger, as amended by the First Amendment to
Amended and Restated Credit Agreement dated as of March 30, 2001.  Capitalized
terms used herein without definition shall have the same meanings herein as set
forth in the Credit Agreement.

 

RECITALS

 

WHEREAS, Company and Lenders desire to amend the Credit Agreement to (i)
redefine the term “Permitted Currency” and (ii) increase the Letter of Credit
Usage amount from $25 million to $35 million;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1.              AMENDMENTS TO THE CREDIT AGREEMENT

 

A.            Amendments to Section 1; Definitions 

 

                Subsection 1.1 of the Credit Agreement is hereby amended by
deleting in its entirety the definition of “Permitted Currency,” and
substituting therefor the following:

 

“Permitted Currency” means Euros, Pounds Sterling, Italian Lire, French Francs,
Belgium Francs, Irish Punts, German Marks, Luxembourg Francs, Dutch Guilders,
Austrian Schillings, Finnish Markkas, Portuguese Escudos, Spanish Pesetas, Greek
Drachmas and the monetary unit of any other national currency that is acceptable
to the Issuing Lender and Administrative Agent.

 

--------------------------------------------------------------------------------


 

B.            Amendments to Section 3; Letters of Credit

 

(i)            Subsection 3.1A(ii) of the Credit Agreement is hereby amended by
deleting it in its entirety and substituting therefor the following:

 

“(ii) any Letter of Credit if, after giving effect to such issuance, the Letter
of Credit Usage would exceed $35 million.”

 

(ii)           Subsection 3.1A(vi) of the Credit Agreement is hereby amended by
deleting it in its entirety and substituting therefor the following:

 

“(vi) any Letter of Credit denominated in a currency other than Dollars if,
after giving effect to such issuance, the Dollar Equivalent of the Letter of
Credit Usage for all Letters of Credit denominated in a currency other than
Dollars would exceed $35 million.”

 

Section 2.              CONDITIONS TO EFFECTIVENESS

 

Section 1 of this Amendment shall become effective only upon the satisfaction of
all of the following conditions precedent (the date of satisfaction of such
conditions being referred to herein as the “Second Amendment Effective Date”):

 

On or before the Second Amendment Effective Date, Company shall have delivered
to Lenders (or to Administrative Agent for Lenders with sufficient originally
executed copies, where appropriate, for each Lender and its counsel) the
following, each, unless otherwise noted, dated the Second Amendment Effective
Date:

 

(i)           an Officer’s Certificate, in form and substance satisfactory to
Administrative Agent, to the effect that the representations and warranties in
Section 5 of the Credit Agreement and in any other Loan Documents are true,
correct and complete in all material respects on and as of the Second Amendment
Effective Date to the same extent as though made on and as of that date (or, to
the extent such representations and warranties specifically relate to an earlier
date, that such representations and warranties were true, correct and complete
in all material respects on and as of such earlier date) and that Company shall
have performed in all material respects all agreements and satisfied all
conditions which the Credit Agreement provides shall be performed or satisfied
by it on or before the Second Amendment Effective Date;

 

(ii)          executed copies of this Amendment; and

 

(iii)         such other documents as Administrative Agent shall reasonably
request.

 

Section 3.              COMPANY’S REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, Company represents and warrants to each
Lender that the following statements are true, correct and complete:

 

A.            Corporate Power and Authority.  Company has all requisite
corporate power and authority to enter into this Amendment and to carry out the
transactions contemplated by, and perform its obligations under, the Credit
Agreement as amended by this Amendment (the “Amended Agreement”).

 

2

--------------------------------------------------------------------------------


 

B.            Authorization of Agreements.  The execution and delivery of this
Amendment and the performance of the Amended Agreement have been duly authorized
by all necessary corporate action on the part of Company.

 

C.            No Conflict.  The execution and delivery by Company of this
Amendment and the performance by Company of the Amended Agreement do not and
will not (i) violate any provision of any law or any governmental rule or
regulation applicable to Company or any of its Subsidiaries, the Certificate or
Articles of Incorporation or Bylaws of Company or any of its Subsidiaries or any
order, judgment or decree of any court or other agency of government binding on
Company or any of its Subsidiaries, (ii) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of Company or any of its Subsidiaries, (iii) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of Company or any of its Subsidiaries (other than Liens created under any
of the Loan Documents in favor of Administrative Agent on behalf of Lenders), or
(iv) require any approval of stockholders or any approval or consent of any
Person under any Contractual Obligation of Company or any of its Subsidiaries.

 

D.            Governmental Consents.  The execution and delivery by Company of
this Amendment and the performance by Company of the Amended Agreement do not
and will not require any registration with, consent or approval of, or notice
to, or other action to, with or by, any federal, state or other governmental
authority or regulatory body.

 

E.             Binding Obligation.  This Amendment and the Amended Agreement
have been duly executed and delivered by Company and are the legally valid and
binding obligations of Company, enforceable against Company in accordance with
their respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

 

F.             Incorporation of Representations and Warranties From Credit
Agreement.  The representations and warranties contained in Section 5 of the
Credit Agreement and in any other Loan Documents are and will be true, correct
and complete in all material respects on and as of the Second Amendment
Effective Date to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case they were true, correct and complete in all material
respects on and as of such earlier date.

 

G.            Absence of Default.  No event has occurred and is continuing or
will result from the consummation of the transactions contemplated by this
Amendment that would constitute an Event of Default or a Potential Event of
Default.

 

Section 4.              MISCELLANEOUS

 

A.            Reference to and Effect on the Credit Agreement and the Other Loan
Documents.

 

(i)            On and after the Second Amendment Effective Date, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to the

 

3

--------------------------------------------------------------------------------


 

“Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement shall mean and be a reference to the Amended Agreement.

 

(ii)           Except as specifically amended by this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

 

(iii)          The execution, delivery and performance of this Amendment shall
not, except as expressly provided herein, constitute a waiver of any provision
of, or operate as a waiver of any right, power or remedy of Administrative Agent
or any Lender under, the Credit Agreement or any of the other Loan Documents.

 

B.            Fees and Expenses.  Company acknowledges that all costs, fees and
expenses as described in subsection 10.2 of the Credit Agreement incurred by
Administrative Agent and its counsel with respect to this Amendment and the
documents and transactions contemplated hereby shall be for the account of
Company.

 

C.            Headings.  Section and subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.

 

D.            Applicable Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

E.             Counterparts; Effectiveness.  This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document.  This Amendment (other than the
provisions of Section 1 hereof, the effectiveness of which is governed by
Section 2 hereof) shall become effective upon the execution of a counterpart
hereof by Company and Requisite Lenders and receipt by Company and
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof.

 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

COMPANY:

 

 

 

SCIENTIFIC GAMES CORPORATION

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

LENDERS:

 

 

 

DLJ CAPITAL FUNDING, INC., as
Administrative Agent and Syndication Agent

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

CREDIT SUISSE FIRST BOSTON, as a Lender

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

LEHMAN COMMERCIAL PAPER INC.,
individually and as Documentation Agent

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

LEHMAN BROTHERS INC., as Co-Arranger

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

5

--------------------------------------------------------------------------------


 

 

[LENDER]

 

 

 

By:

 

 

 

Name:

 

Title:

 

6

--------------------------------------------------------------------------------


 

GUARANTORS:

ACKNOWLEDGMENT OF

SECOND AMENDMENT TO CREDIT AGREEMENT

 

Each of the undersigned, as (i) a Subsidiary Guarantor under that certain
Subsidiary  Guaranty dated as of October 6, 2000, (the “Guaranty”) and/or (ii) a
grantor under the Collateral Documents referred to in the Credit Agreement,
hereby acknowledges that it has read this Second Amendment to Credit Agreement
(the “Agreement”) and consents to the terms thereof and further hereby confirms
and agrees that, notwithstanding the effectiveness of this Agreement, the
obligations of the undersigned under the Subsidiary Guaranty and the Collateral
Documents shall not be impaired or affected and each of the Subsidiary Guaranty
and the Collateral Documents is, and shall continue to be, in full force and
effect and is hereby confirmed and ratified in all respects.

 

 

SCIENTIFIC GAMES MANAGEMENT CORPORATION

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

AUTOTOTE SYSTEMS, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

AUTOTOTE INTERNATIONAL, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

AUTOTOTE ENTERPRISES, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

7

--------------------------------------------------------------------------------


 

 

AUTOTOTE KENO CORPORATION

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

SCIENTIFIC GAMES INTERNATIONAL, INC.

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

ACRA ACQUISITION CORP.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

MARVIN H. SUGARMAN PRODUCTIONS, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

AUTOTOTE GAMING, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

8

--------------------------------------------------------------------------------


 

 

AUTOTOTE DOMINICANA, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

SCIENTIFIC GAMES HOLDING CORP.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

SCIENTIFIC GAMES (GREECE), INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SCIENTIFIC ACQUISITION INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

SCIENTIFIC GAMES FINANCE CORPORATION

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

9

--------------------------------------------------------------------------------


 

 

SCIENTIFIC GAMES ROYALTY CORPORATION

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

SCIGAMES  FRANCE INC.

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

AUTOTOTE INTERACTIVE, INC.

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

10

--------------------------------------------------------------------------------
